Citation Nr: 0817611	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for balance dysfunction 
to include as secondary to service connected hearing loss or 
tinnitus.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

The issues of entitlement to increased ratings for PTSD and 
bilateral hearing loss require additional processing and must 
be REMANDED to the RO via the Appeals Management Center 
(AMC). 


FINDINGS OF FACT

1.  A disability manifested as balance dysfunction was not 
shown during service and there is no competent evidence 
linking such a disability to service.  

2.  There is no competent evidence linking balance 
dysfunction to the service connected hearing loss or 
tinnitus. 


CONCLUSION OF LAW

A disability manifested by balance dysfunction was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of hearing loss or tinnitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in a letter dated 
in August 2005, the RO advised the claimant of the 
information necessary to substantiate the claim adjudicated 
below.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, private clinical records and 
the veteran's own statements he presented.  The veteran was 
also afforded a VA examination in August 2005 to determine 
the etiology of his loss of balance.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records, including the June 
1954 separation examination, do not reflect a disability 
manifested by balance dysfunction.  The post-service evidence 
includes reports from a May 1996 VA examination that included 
a diagnosis of dizziness, fatigue and shortness of breath 
that was felt to possibly be a side effect of heart 
medication.  A June 2005 VA outpatient treatment report 
reflected a diagnosis of dizziness of unknown origin.  Also 
of record were reports from an August 2005 private "clinical 
vestibular/balance evaluation," at which time the veteran 
reported having occasional dizziness since the previous 
summer and "possibly longer."  The results from testing at 
this evaluation were within normal limits and showed no 
evidence of peripheral or central vestibular dysfunction.  

In order to determine whether, as asserted by the veteran, he 
has problems with balance as a result of his service 
connected hearing loss or tinnitus, the veteran was afforded 
a VA examination in August 2005.  The reports from this 
examination indicated that the claims file was available for 
review by the examiner.  Following this examination, which 
was within normal limits, the examiner stated that given the 
negative results of the examination and the private 
evaluation in August 2005, it was not likely that the 
veteran's loss of balance was related to any ear pathology.  
He concluded by saying that the veteran's loss of balance was 
not due to service-connected hearing loss or tinnitus.  
Review of the record does not otherwise reveal any competent 
medical evidence linking a disability manifested as loss of 
balance to service or the service connected tinnitus or 
hearing loss.  

The Board has considered the veteran's assertions that his 
loss of balance is related to service connected hearing loss 
or tinnitus; however, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in the absence of any 
competent evidence linking loss of balance to service or 
service-connected disability, the claim for service 
connection for balance dysfunction must be denied.  Hickson, 
supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for balance dysfunction, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for balance dysfunction to 
include as secondary to service connected hearing loss or 
tinnitus is denied. 

REMAND

In order to ensure due process to the veteran with respect to 
the claims for increased ratings for PTSD and bilateral 
hearing loss, the RO upon remand will be directed to conduct 
the necessary development to ensure compliance with a 
decision promulgated by the United States Court of Appeals 
for Veterans Claims after the RO's adjudication of the 
veteran's claim, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In light of this necessary development and the 
argument presented in the veteran's substantive appeal, the 
RO will be directed to provide the veteran with VA 
examinations to assess the current severity of his service 
connected PTSD and bilateral hearing loss.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the veteran with a notification 
letter that includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in the severity of his service-
connected PTSD and hearing loss and the 
effect that worsening has on his 
employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.130 
for the rating of psychiatric disorders 
and at 38 C.F.R. § 4.85 for the rating of 
hearing loss and of the fact that his 
ratings will be determined by applying 
the relevant Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all records desired by the veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond. 

3.  The veteran must be afforded 
appropriate VA examinations to determine 
the current extent of the impairment 
resulting from his service-connected PTSD 
and hearing loss.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiners must record pertinent 
medical complaints, symptoms, and 
clinical findings.

4.  The RO must notify the veteran that 
it is his  responsibility to report for 
the examinations and to cooperate in the 
development of his increased rating 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the increased rating 
claims on appeal must be readjudicated by 
the RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his attorney must be provided 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


